—Judgment, Supreme Court, Bronx County (William Mogulescu, J.), rendered May 11, 1999, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 6 to 12 years, 6 to 12 years, and 3 to 6 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. Is*303sues of credibility, including the weight to be given to the victim’s drug abuse and his initial false statements to the police, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations (see, People v Bleakley, 69 NY2d 490).
We perceive no basis for reduction of sentence. Concur— Nardelli, J. P., Lerner, Rubin, Saxe and Marlow, JJ.